Case 1:18-cr-00328-KPF Document 385-9 Filed 07/06/20 Page 1 of 2




                 EXHIBIT 9
      Case 1:18-cr-00328-KPF Document 385-9 Filed 07/06/20 Page 2 of 2


From:           Naftalis, Joshua (USANYS)
To:             Seth Rosenberg
Cc:             Brian Linder
Subject:        Re: Majidi Allocution
Date:           Tuesday, October 30, 2018 4:03:59 PM


Can you talk around 430?

On Oct 29, 2018, at 4:15 PM, Seth Rosenberg <rosenberg@clayro.com> wrote:


       Proposed allocution attached.

       --
       Seth L. Rosenberg
       Clayman & Rosenberg LLP
       305 Madison Avenue
       New York, NY 10165
       (212) 922-1080
       www.clayro.com

       <Allocution - Approved 1029.doc>




                                                                            USAO_SDNY_026419
